DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Response to Amendments / Status of Claims
An amendment, filed 9/29/2020, is acknowledged. Claims 6 – 9 are amended. Claims 4 and 14 are canceled. Claims 1 – 3, 5 – 13, and 15 are currently pending in the application and under consideration for this office action.

All previous objections to the claims have been withdrawn by the Examiner in response to the amendment filed by Applicant. All claim rejections under 35 U.S.C. 112(b) have also been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 – 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0263209 (“Burris”; cited in IDS of 01/04/2018 and of record).
Regarding claim 11, Burris discloses an apparatus for forming a three-dimensional component by additive layer manufacturing ([0018], L 1-4), said apparatus comprising: a fusing energy beam generator ([0016]-[0017]; Figs 1-2, 141, 171, 173) adapted to generate a fusing energy beam having a fusing beam focus spot (Figs. 11-12A, S110); a heating energy beam generator ([0016]-[0017]; Figs. 1-2, 142, 172, 174) adapted to generate a heating energy beam having a heating beam focus spot (Figs. 11-12A, S120), wherein the fusing energy beam generator is adapted to scan the fusing energy beam across a layer of powdered material in a series of fusing scan lines to fuse the powder material to form a layer of fused material ([0019], L 6-13) whilst the heating energy beam generator is adapted to scan the heating energy beam in a series of heating scan lines across the material fused by the fusing energy beam ([0019], L 6-13) such that the centre of the fusing beam focus spot and the centre of the heating beam focus spot are off-set from one another and spaced by up to an amount equal to the sum of the radius (y) of the heating beam focus spot and two times the radius (x) of the fusing beam focus spot (Figs. 4, 8, 10-12A), and wherein the heating energy beam generator is adapted to vary the angle of a vector extending from the centre of the fusing beam focus spot to the center of the heating beam focus spot with respect to corresponding vectors extending in a scan direction along 6respective ones of two successive fusing scan lines or between formation of successive layers of fused material ([0064], L 28-34; [0068], L 40-49 – “actuatable positioning system such that corresponding energy beams can be focused at relative positions of laser spots projected onto a layer of powdered material below”).
Regarding claim 12, Burris discloses that the fusing energy beam generator and heating energy beam generator are adapted to produce the fusing energy beam and heating energy beam such that centres of the focus spots are spaced by a minimum amount equal to y – x (where y and x are as defined above) ([0092], L 6-13; Fig. 12A).
Regarding claim 13, Burris discloses that the fusing energy beam generator and heating energy beam generator are adapted to produce the fusing energy beam and heating energy beam such that centres of the focus spots are spaced by a maximum amount equal to x + y (where y and x are as defined above) ([0092], L 6-13; Fig. 12A).
Regarding claim 15, Burris discloses that the heating beam generator is adapted to modulate the heating energy beam by pulsing the heating energy beam ([0078], L 32-39).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0263209 (“Burris”; cited in IDS of 01/04/2018 and of record).
1, Burris teaches a method of forming a three-dimensional component by additive layer manufacturing ([0070]-[0072]; Figs. 7-8), said method comprising: scanning a fusing energy beam having a fusing beam focus spot ([0076], L 1-13; Fig. 12A, S110) across a layer of powdered material in a series of fusing scan lines to fuse the powdered material to form a layer of fused material ([0019], L 6-13) whilst scanning a heating energy beam having a heating beam focus spot ([0077], L 1-7; Fig. 12A, S120) in a series of heating scan lines across the material fused by the fusing energy beam ([0019], L 6-13), wherein the centre of the fusing beam focus spot and the centre of the heating beam focus spot are off-set from one another (Figs. 4, 7-12A) and spaced by up to an amount equal to the sum of the radius (y) of the heating beam focus spot and two times the radius (x) of the fusing beam focus spot (Figs. 4, 8, 10-12A).
Burris teaches that the fusing and heating beams may be shifted in position relative to one another through manipulation of focusing systems and/or actuatable positioning systems ([0064], L 28-34; [0093], L 24-27). An ordinarily skilled artisan would appreciate that this relative movement between fusing and heating beams would in most cases result in the variation of an angle of a vector extending from the fusing beam focus spot to the heating beam focus spot with respect to vectors extending in a scan direction along a scan line.
Regarding claim 2, Burris teaches that the centres of the focus spots are spaced by a minimum amount equal to y – x (where y and x are as defined above) ([0092], L 6-13; Fig. 12A).
Regarding claim 3, Burris teaches that the centres of the focus spots are spaced by a maximum amount of x + y (where x and y are as described above) ([0092], L 6-13; Fig. 12A).
Regarding claim 10, Burris teaches forming a further layer of fused material by scanning the fusing energy beam across a further layer of fusible powder material in a further series of fusing scan lines ([0019], L 6-13) whilst scanning the heating energy beam in a further series of heating scan lines across the further material fused by the fusing energy beam ([0019], L 6-13).

Claims 5 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0263209 (“Burris”; cited in IDS of 01/04/2018 and of record) in view of US 2014/0154088 (“Etter”; cited in IDS of 01/04/2018 and of record).
Regarding claim 5, Burris does not explicitly teach varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot between zero and 180 degrees with respect to a vector extending in the scan direction along a corresponding fusing scan line in increments, each increment being applied between successive fusing scan lines and/or varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot between 180 and zero degrees in increments, each increment being applied between successive fusing scan lines. Burris does teach an actuatable positioning system for laser beams ([0064]), allowing for relative movement between the beams ([0064]).
Etter teaches a method for fabricating an object by additive manufacturing ([0016]), wherein an angle between scan lines is varied, both within a single cross section ([0038]-[0039]), and between successive layers of powdered material ([0038]-[0039]). Etter teaches that this variation in angle can be in 90° increments ([0038]; Figs. 3a-b), or can be done at other random intervals ([0039]; Figs. 4c-d). 
Furthermore, Etter teaches that this variation in angles between sections of a single cross section and between successive layers of powdered material results in control of a primary crystallographic orientation of the grains within the finished part, as well as either control of or elimination of secondary crystallographic orientation of the grains within the finished part, thereby resulting in extended service lifetime ([0080]), improved operation performance ([0021]), and 
It would have been obvious to an ordinarily skilled artisan at the time of filing to incorporate the teachings of Etter into Burris and vary the angle between scan lines, both within a single cross section and between successive layers of powdered material. Varying the scan lines in this manner results in control of a primary crystallographic orientation of the grains within the finished part, as well as either control of or elimination of secondary crystallographic orientation of the grains within the finished part, thereby resulting in extended service lifetime, improved operation performance, and either the configuration of anisotropic properties to be used in a favorable manner or the avoidance of anisotropy altogether.
An ordinarily skilled artisan would appreciate that the angle between the heating beam focus spot and the fusing beam focus spot, following the varied scan lines, would vary in a way which, although not explicitly in the same manner as the instant claim, would be obvious over the sequence in variation of angles in the instant claim, as no criticality of the sequence has been established by Applicant.
Regarding claim 6, Burris does not explicitly teach that with the vector extending from the centre of the fusing beam focus spot and the centre of the heating beam focus spot initially at a first angle perpendicular (90 degrees) or 45 degrees to the vector extending in the scan direction along a first fusing scan line in first fusing/heating scan lines, the method comprises a first step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the center of the heating beam focus spot by +90 degrees from the first angle to a second angle with respect to a vector extending in the scan direction along a second scan line and a second step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the 
Etter teaches a method for fabricating an object by additive manufacturing ([0016]), wherein an angle between scan lines is varied, both within a single cross section ([0038]-[0039]), and between successive layers of powdered material ([0038]-[0039]). Etter teaches that this variation in angle can be in 90° increments ([0038]; Figs. 3a-b), or can be done at other random intervals ([0039]; Figs. 4c-d). 
Furthermore, Etter teaches that this variation in angles between sections of a single cross section and between successive layers of powdered material results in control of a primary crystallographic orientation of the grains within the finished part, as well as either control of or elimination of secondary crystallographic orientation of the grains within the finished part, thereby resulting in extended service lifetime ([0080]), improved operation performance ([0021]), and either the configuration of anisotropic properties to be used in a favorable manner or the avoidance of anisotropy altogether ([0016]).
It would have been obvious to an ordinarily skilled artisan at the time of filing to incorporate the teachings of Etter into Burris and vary the angle between scan lines, both within a single cross section and between successive layers of powdered material. Varying the scan lines in this manner results in control of a primary crystallographic orientation of the grains within the finished part, as well as either control of or elimination of secondary crystallographic orientation of the grains within the finished part, thereby resulting in extended service lifetime, improved operation performance, and either the configuration of anisotropic properties to be used in a favorable manner or the avoidance of anisotropy altogether.
An ordinarily skilled artisan would appreciate that the angle between the heating beam focus spot and the fusing beam focus spot, following the varied scan lines, would vary in a way 
The Examiner respectfully notes that no language present within the instant claim requires the heating beam to move relative to the fusing beam. The only requirement is that an angle of the vector between the beam focus spots be adjusted. This could be achieved by other means, such as moving the fusing beam relative to the heating beam, or rotation of the build plate upon which the component is formed, in addition to what is stated in the instant specification (P 13, L 27 – P 14, L 10; Fig. 7; Claim 14 & P 5, L 9-10).
Regarding claim 7, Burris does not explicitly teach that with the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot initially at a first angle of zero degrees to the vector extending in the scan direction along a first fusing scan line, the method comprises: a first step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot by +90 degrees from the first angle to a second angle with respect to a vector extending in the scan direction along a second scan; a second step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot by +90 degrees from the second angle to a third angle with respect to a vector extending in the scan direction along a third scan line; a third step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot by -135 degrees from the third angle to a fourth angle with respect to a vector extending in the scan direction along a fourth scan line; a fourth step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot by +90 4degrees from the fourth angle to a fifth angle with respect to a vector extending in the scan direction along a fifth scan line; and a fifth 
Etter teaches a method for fabricating an object by additive manufacturing ([0016]), wherein an angle between scan lines is varied, both within a single cross section ([0038]-[0039]), and between successive layers of powdered material ([0038]-[0039]). Etter teaches that this variation in angle can be in 90° increments ([0038]; Figs. 3a-b), or can be done at other random intervals ([0039]; Figs. 4c-d). 
Furthermore, Etter teaches that this variation in angles between sections of a single cross section and between successive layers of powdered material results in control of a primary crystallographic orientation of the grains within the finished part, as well as either control of or elimination of secondary crystallographic orientation of the grains within the finished part, thereby resulting in extended service lifetime ([0080]), improved operation performance ([0021]), and either the configuration of anisotropic properties to be used in a favorable manner or the avoidance of anisotropy altogether ([0016]).
It would have been obvious to an ordinarily skilled artisan at the time of filing to incorporate the teachings of Etter into Burris and vary the angle between scan lines, both within a single cross section and between successive layers of powdered material. Varying the scan lines in this manner results in control of a primary crystallographic orientation of the grains within the finished part, as well as either control of or elimination of secondary crystallographic orientation of the grains within the finished part, thereby resulting in extended service lifetime, improved operation performance, and either the configuration of anisotropic properties to be used in a favorable manner or the avoidance of anisotropy altogether.

The Examiner respectfully notes that no language present within the instant claim requires the heating beam to move relative to the fusing beam. The only requirement is that an angle of the vector between the beam focus spots be adjusted. This could be achieved by other means, such as moving the fusing beam relative to the heating beam, or rotation of the build plate upon which the component is formed, in addition to what is stated in the instant specification (P 13, L 27 – P 14, L 10; Fig. 7; Claim 14 & P 5, L 9-10).
Regarding claim 8, Burris does not explicitly teach that with the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spots initially at a first angle of zero or 45 degrees to the vector extending in the scan direction along a first fusing scan line, the method comprises a first step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot by +135 degrees from the first angle to a second angle with respect to a vector extending in the scan direction along a second scan line and a second step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot by -90 degrees from the second angle to a third angle with respect to a vector extending in the scan direction along a third scan line.
Etter teaches a method for fabricating an object by additive manufacturing ([0016]), wherein an angle between scan lines is varied, both within a single cross section ([0038]-[0039]), and between successive layers of powdered material ([0038]-[0039]). Etter teaches that this 
Furthermore, Etter teaches that this variation in angles between sections of a single cross section and between successive layers of powdered material results in control of a primary crystallographic orientation of the grains within the finished part, as well as either control of or elimination of secondary crystallographic orientation of the grains within the finished part, thereby resulting in extended service lifetime ([0080]), improved operation performance ([0021]), and either the configuration of anisotropic properties to be used in a favorable manner or the avoidance of anisotropy altogether ([0016]).
It would have been obvious to an ordinarily skilled artisan at the time of filing to incorporate the teachings of Etter into Burris and vary the angle between scan lines, both within a single cross section and between successive layers of powdered material. Varying the scan lines in this manner results in control of a primary crystallographic orientation of the grains within the finished part, as well as either control of or elimination of secondary crystallographic orientation of the grains within the finished part, thereby resulting in extended service lifetime, improved operation performance, and either the configuration of anisotropic properties to be used in a favorable manner or the avoidance of anisotropy altogether.
An ordinarily skilled artisan would appreciate that the angle between the heating beam focus spot and the fusing beam focus spot, following the varied scan lines, would vary in a way which, although not explicitly in the same manner as the instant claim, would be obvious over the sequence in variation of angles in the instant claim, as no criticality of the sequence has been established by Applicant.
The Examiner respectfully notes that no language present within the instant claim requires the heating beam to move relative to the fusing beam. The only requirement is that an angle of the 
Regarding claim 9, Burris does not explicitly teach that with the vector extending from the centre of the fusing beam focus spot to the center of the heating beam focus spots initially at a first angle of zero degrees with respect to a vector extending in the scan direction along a first fusing scan line, the method comprises: a first step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the center of the heating beam focus spot by +135 degrees from the first angle to a second angle with respect to a vector extending in the scan direction along a second scan line; a second step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot by -90 degrees from the second angle to a third angle with respect to a vector extending in the scan direction along a third scan line; a third step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot by +135 5degrees from the third angle to a fourth angle with respect to a vector extending in the scan direction along a fourth scan line; a fourth step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot by -90 degrees from the fourth angle to a fifth angle with respect to a vector extending in the scan direction along a fifth scan line; and a fifth step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot by -90 degrees from the fifth angle to a sixth angle with respect to a vector extending in the scan direction along a sixth scan line.
Etter teaches a method for fabricating an object by additive manufacturing ([0016]), wherein an angle between scan lines is varied, both within a single cross section ([0038]-[0039]), 
Furthermore, Etter teaches that this variation in angles between sections of a single cross section and between successive layers of powdered material results in control of a primary crystallographic orientation of the grains within the finished part, as well as either control of or elimination of secondary crystallographic orientation of the grains within the finished part, thereby resulting in extended service lifetime ([0080]), improved operation performance ([0021]), and either the configuration of anisotropic properties to be used in a favorable manner or the avoidance of anisotropy altogether ([0016]).
It would have been obvious to an ordinarily skilled artisan at the time of filing to incorporate the teachings of Etter into Burris and vary the angle between scan lines, both within a single cross section and between successive layers of powdered material. Varying the scan lines in this manner results in control of a primary crystallographic orientation of the grains within the finished part, as well as either control of or elimination of secondary crystallographic orientation of the grains within the finished part, thereby resulting in extended service lifetime, improved operation performance, and either the configuration of anisotropic properties to be used in a favorable manner or the avoidance of anisotropy altogether.
An ordinarily skilled artisan would appreciate that the angle between the heating beam focus spot and the fusing beam focus spot, following the varied scan lines, would vary in a way which, although not explicitly in the same manner as the instant claim, would be obvious over the sequence in variation of angles in the instant claim, as no criticality of the sequence has been established by Applicant.
.

Claims 5 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0263209 (“Burris”; cited in IDS of 01/04/2018 and of record) in view of US 2015/0064048 (“Bessac”; of record) and US 2014/0154088 (“Etter”; cited in IDS of 01/04/2018 and of record).
Regarding claim 5, Burris does not explicitly teach varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot between zero and 180 degrees with respect to a vector extending in the scan direction along a corresponding fusing scan line in increments, each increment being applied between successive fusing scan lines and/or varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot between 180 and zero degrees in increments, each increment being applied between successive fusing scan lines. Burris does teach an actuatable positioning system for laser beams ([0064]), allowing for relative movement between the beams ([0064]).
Bessac teaches a method for manufacturing a three-dimensional object wherein a first energy source is used to fuse a powder layer and a second energy source is used for controlled heating of a consolidated region of the material layer in order to improve mechanical properties (Abstract). Two displacement means are provided to apply relative movement to the irradiation locations for both energy sources with respect to the manufactured object ([0044]-[0045]). Bessac 
It would have been obvious to an ordinarily skilled artisan at the time of filing to include the heating beam of Bessac to achieve improved mechanical properties, and to move the heating beam in the manner taught by Etter to control a primary crystallographic orientation of the grains within the finished part, as well as to either control or eliminate a secondary crystallographic orientation of the grains within the finished part.
Burris and Bessac fail to teach the movement of the heating beam such that the angle of the vector extending between the centres of the fusing and heating beam focus spots is varied between successive scan lines, as claimed.
Etter teaches a method for fabricating an object by additive manufacturing ([0016]), wherein an angle between scan lines is varied, both within a single cross section ([0038]-[0039]), and between successive layers of powdered material ([0038]-[0039]). Etter teaches that this variation in angle can be in 90° increments ([0038]; Figs. 3a-b), or can be done at other random intervals ([0039]; Figs. 4c-d). 
Furthermore, Etter teaches that this variation in angles between sections of a single cross section and between successive layers of powdered material results in control of a primary crystallographic orientation of the grains within the finished part, as well as either control of or elimination of secondary crystallographic orientation of the grains within the finished part, thereby resulting in extended service lifetime ([0080]), improved operation performance ([0021]), and either the configuration of anisotropic properties to be used in a favorable manner or the avoidance of anisotropy altogether ([0016]).

The ordinarily skilled artisan would appreciate that upon incorporation of the method taught by Etter and the heating beam taught by Bessac into Burris, the angle between the heating beam focus spot and the fusing beam focus spot, following the varied scan lines, would vary in a way which, although not explicitly in the same manner as the instant claim, would be obvious over the sequence in variation of angles in the instant claim, as no criticality of the sequence has been established by Applicant.
Regarding claim 6, Burris does not explicitly teach that with the vector extending from the centre of the fusing beam focus spot and the centre of the heating beam focus spot initially at a first angle perpendicular (90 degrees) or 45 degrees to the vector extending in the scan direction along a first fusing scan line in first fusing/heating scan lines, the method comprises a first step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the center of the heating beam focus spot by +90 degrees from the first angle to a second angle with respect to a vector extending in the scan direction along a second scan line and a second step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot from the second angle by -135 degrees with respect to a vector extending 
Bessac teaches a method for manufacturing a three-dimensional object wherein a first energy source is used to fuse a powder layer and a second energy source is used for controlled heating of a consolidated region of the material layer in order to improve mechanical properties (Abstract). Two displacement means are provided to apply relative movement to the irradiation locations for both energy sources with respect to the manufactured object ([0044]-[0045]). Bessac also teaches that a significant gain in time is achieved by utilizing the second energy source to heat a region of consolidated material whilst the first energy source fuses a powder region of the material ([0023]). 
It would have been obvious to an ordinarily skilled artisan at the time of filing to include the heating beam of Bessac to achieve improved mechanical properties, and to move the heating beam in the manner taught by Etter to control a primary crystallographic orientation of the grains within the finished part, as well as to either control or eliminate a secondary crystallographic orientation of the grains within the finished part.
Burris and Bessac fail to teach the movement of the heating beam such that the angle of the vector extending between the centres of the fusing and heating beam focus spots is varied between successive scan lines, as claimed.
Etter teaches a method for fabricating an object by additive manufacturing ([0016]), wherein an angle between scan lines is varied, both within a single cross section ([0038]-[0039]), and between successive layers of powdered material ([0038]-[0039]). Etter teaches that this variation in angle can be in 90° increments ([0038]; Figs. 3a-b), or can be done at other random intervals ([0039]; Figs. 4c-d). 

It would have been obvious to an ordinarily skilled artisan at the time of filing to incorporate the teachings of Etter into Burris and Bessac and vary the angle between scan lines, both within a single cross section and between successive layers of powdered material. Varying the scan lines in this manner results in control of a primary crystallographic orientation of the grains within the finished part, as well as either control of or elimination of secondary crystallographic orientation of the grains within the finished part, thereby resulting in extended service lifetime, improved operation performance, and either the configuration of anisotropic properties to be used in a favorable manner or the avoidance of anisotropy altogether.
The ordinarily skilled artisan would appreciate that upon incorporation of the method taught by Etter and the heating beam taught by Bessac into Burris, the angle between the heating beam focus spot and the fusing beam focus spot, following the varied scan lines, would vary in a way which, although not explicitly in the same manner as the instant claim, would be obvious over the sequence in variation of angles in the instant claim, as no criticality of the sequence has been established by Applicant.
The Examiner respectfully notes that no language present within the instant claim requires the heating beam to move relative to the fusing beam. The only requirement is that an angle of the vector between the beam focus spots be adjusted. This could be achieved by other means, such as 
Regarding claim 7, Burris does not explicitly teach that with the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot initially at a first angle of zero degrees to the vector extending in the scan direction along a first fusing scan line, the method comprises: a first step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot by +90 degrees from the first angle to a second angle with respect to a vector extending in the scan direction along a second scan; a second step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot by +90 degrees from the second angle to a third angle with respect to a vector extending in the scan direction along a third scan line; a third step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot by -135 degrees from the third angle to a fourth angle with respect to a vector extending in the scan direction along a fourth scan line; a fourth step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot by +90 4degrees from the fourth angle to a fifth angle with respect to a vector extending in the scan direction along a fifth scan line; and a fifth step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot by -135 degrees from the fifth angle to a sixth angle with respect to a vector extending in the scan direction along a sixth scan line. Burris does teach an actuatable positioning system for laser beams ([0064]), allowing for relative movement between the beams ([0064]).

It would have been obvious to an ordinarily skilled artisan at the time of filing to include the heating beam of Bessac to achieve improved mechanical properties, and to move the heating beam in the manner taught by Etter to control a primary crystallographic orientation of the grains within the finished part, as well as to either control or eliminate a secondary crystallographic orientation of the grains within the finished part.
Burris and Bessac fail to teach the movement of the heating beam such that the angle of the vector extending between the centres of the fusing and heating beam focus spots is varied between successive scan lines, as claimed.
Etter teaches a method for fabricating an object by additive manufacturing ([0016]), wherein an angle between scan lines is varied, both within a single cross section ([0038]-[0039]), and between successive layers of powdered material ([0038]-[0039]). Etter teaches that this variation in angle can be in 90° increments ([0038]; Figs. 3a-b), or can be done at other random intervals ([0039]; Figs. 4c-d). 
Furthermore, Etter teaches that this variation in angles between sections of a single cross section and between successive layers of powdered material results in control of a primary crystallographic orientation of the grains within the finished part, as well as either control of or 
It would have been obvious to an ordinarily skilled artisan at the time of filing to incorporate the teachings of Etter into Burris and Bessac and vary the angle between scan lines, both within a single cross section and between successive layers of powdered material. Varying the scan lines in this manner results in control of a primary crystallographic orientation of the grains within the finished part, as well as either control of or elimination of secondary crystallographic orientation of the grains within the finished part, thereby resulting in extended service lifetime, improved operation performance, and either the configuration of anisotropic properties to be used in a favorable manner or the avoidance of anisotropy altogether.
The ordinarily skilled artisan would appreciate that upon incorporation of the method taught by Etter and the heating beam taught by Bessac into Burris, the angle between the heating beam focus spot and the fusing beam focus spot, following the varied scan lines, would vary in a way which, although not explicitly in the same manner as the instant claim, would be obvious over the sequence in variation of angles in the instant claim, as no criticality of the sequence has been established by Applicant.
The Examiner respectfully notes that no language present within the instant claim requires the heating beam to move relative to the fusing beam. The only requirement is that an angle of the vector between the beam focus spots be adjusted. This could be achieved by other means, such as moving the fusing beam relative to the heating beam, or rotation of the build plate upon which the component is formed, in addition to what is stated in the instant specification (P 13, L 27 – P 14, L 10; Fig. 7; Claim 14 & P 5, L 9-10).
8, Burris does not explicitly teach that with the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spots initially at a first angle of zero or 45 degrees to the vector extending in the scan direction along a first fusing scan line, the method comprises a first step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot by +135 degrees from the first angle to a second angle with respect to a vector extending in the scan direction along a second scan line and a second step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot by -90 degrees from the second angle to a third angle with respect to a vector extending in the scan direction along a third scan line. Burris does teach an actuatable positioning system for laser beams ([0064]), allowing for relative movement between the beams ([0064]).
Bessac teaches a method for manufacturing a three-dimensional object wherein a first energy source is used to fuse a powder layer and a second energy source is used for controlled heating of a consolidated region of the material layer in order to improve mechanical properties (Abstract). Two displacement means are provided to apply relative movement to the irradiation locations for both energy sources with respect to the manufactured object ([0044]-[0045]). Bessac also teaches that a significant gain in time is achieved by utilizing the second energy source to heat a region of consolidated material whilst the first energy source fuses a powder region of the material ([0023]). 
It would have been obvious to an ordinarily skilled artisan at the time of filing to include the heating beam of Bessac to achieve improved mechanical properties, and to move the heating beam in the manner taught by Etter to control a primary crystallographic orientation of the grains within the finished part, as well as to either control or eliminate a secondary crystallographic orientation of the grains within the finished part.

Etter teaches a method for fabricating an object by additive manufacturing ([0016]), wherein an angle between scan lines is varied, both within a single cross section ([0038]-[0039]), and between successive layers of powdered material ([0038]-[0039]). Etter teaches that this variation in angle can be in 90° increments ([0038]; Figs. 3a-b), or can be done at other random intervals ([0039]; Figs. 4c-d). 
Furthermore, Etter teaches that this variation in angles between sections of a single cross section and between successive layers of powdered material results in control of a primary crystallographic orientation of the grains within the finished part, as well as either control of or elimination of secondary crystallographic orientation of the grains within the finished part, thereby resulting in extended service lifetime ([0080]), improved operation performance ([0021]), and either the configuration of anisotropic properties to be used in a favorable manner or the avoidance of anisotropy altogether ([0016]).
It would have been obvious to an ordinarily skilled artisan at the time of filing to incorporate the teachings of Etter into Burris and Bessac and vary the angle between scan lines, both within a single cross section and between successive layers of powdered material. Varying the scan lines in this manner results in control of a primary crystallographic orientation of the grains within the finished part, as well as either control of or elimination of secondary crystallographic orientation of the grains within the finished part, thereby resulting in extended service lifetime, improved operation performance, and either the configuration of anisotropic properties to be used in a favorable manner or the avoidance of anisotropy altogether.

The Examiner respectfully notes that no language present within the instant claim requires the heating beam to move relative to the fusing beam. The only requirement is that an angle of the vector between the beam focus spots be adjusted. This could be achieved by other means, such as moving the fusing beam relative to the heating beam, or rotation of the build plate upon which the component is formed, in addition to what is stated in the instant specification (P 13, L 27 – P 14, L 10; Fig. 7; Claim 14 & P 5, L 9-10).
Regarding claim 9, Burris does not explicitly teach that with the vector extending from the centre of the fusing beam focus spot to the center of the heating beam focus spots initially at a first angle of zero degrees with respect to a vector extending in the scan direction along a first fusing scan line, the method comprises: a first step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the center of the heating beam focus spot by +135 degrees from the first angle to a second angle with respect to a vector extending in the scan direction along a second scan line; a second step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot by -90 degrees from the second angle to a third angle with respect to a vector extending in the scan direction along a third scan line; a third step of varying the angle of the vector extending from the centre of the fusing beam focus spot to the centre of the heating beam focus spot by +135 5degrees from the third angle to a fourth angle with respect to a vector extending in the scan direction along a fourth scan line; 
Bessac teaches a method for manufacturing a three-dimensional object wherein a first energy source is used to fuse a powder layer and a second energy source is used for controlled heating of a consolidated region of the material layer in order to improve mechanical properties (Abstract). Two displacement means are provided to apply relative movement to the irradiation locations for both energy sources with respect to the manufactured object ([0044]-[0045]). Bessac also teaches that a significant gain in time is achieved by utilizing the second energy source to heat a region of consolidated material whilst the first energy source fuses a powder region of the material ([0023]). 
It would have been obvious to an ordinarily skilled artisan at the time of filing to include the heating beam of Bessac to achieve improved mechanical properties, and to move the heating beam in the manner taught by Etter to control a primary crystallographic orientation of the grains within the finished part, as well as to either control or eliminate a secondary crystallographic orientation of the grains within the finished part.
Burris and Bessac fail to teach the movement of the heating beam such that the angle of the vector extending between the centres of the fusing and heating beam focus spots is varied between successive scan lines, as claimed.

Furthermore, Etter teaches that this variation in angles between sections of a single cross section and between successive layers of powdered material results in control of a primary crystallographic orientation of the grains within the finished part, as well as either control of or elimination of secondary crystallographic orientation of the grains within the finished part, thereby resulting in extended service lifetime ([0080]), improved operation performance ([0021]), and either the configuration of anisotropic properties to be used in a favorable manner or the avoidance of anisotropy altogether ([0016]).
It would have been obvious to an ordinarily skilled artisan at the time of filing to incorporate the teachings of Etter into Burris and Bessac and vary the angle between scan lines, both within a single cross section and between successive layers of powdered material. Varying the scan lines in this manner results in control of a primary crystallographic orientation of the grains within the finished part, as well as either control of or elimination of secondary crystallographic orientation of the grains within the finished part, thereby resulting in extended service lifetime, improved operation performance, and either the configuration of anisotropic properties to be used in a favorable manner or the avoidance of anisotropy altogether.
The ordinarily skilled artisan would appreciate that upon incorporation of the method taught by Etter and the heating beam taught by Bessac into Burris, the angle between the heating beam focus spot and the fusing beam focus spot, following the varied scan lines, would vary in a way which, although not explicitly in the same manner as the instant claim, would be obvious over 
The Examiner respectfully notes that no language present within the instant claim requires the heating beam to move relative to the fusing beam. The only requirement is that an angle of the vector between the beam focus spots be adjusted. This could be achieved by other means, such as moving the fusing beam relative to the heating beam, or rotation of the build plate upon which the component is formed, in addition to what is stated in the instant specification (P 13, L 27 – P 14, L 10; Fig. 7; Claim 14 & P 5, L 9-10).

Response to Arguments
Applicant’s remarks filed 9/29/2020 are acknowledged and have been fully considered. It is noted that the arguments were previously addressed in the advisory action mailed 10/30/2020, and have been restated below.
	Regarding the rejections of claims 11-13 and 15 under 102 as being anticipated by Burris, Applicant argues that the disclosure of Burris falls short of teaching a variation of an angle of a vector extending between fusing and heating beam focus spots as recited in the claims. The Examiner respectfully finds this argument unpersuasive.
	The Examiner asserts that Burris' disclosure of the energy beams being controlled by an actuatable positioning system, such that corresponding energy beams can be focused at varying distances and/or repositioned on a small scale over the build platform, such as to alter intersections, sizes, and/or relative positions of laser spots projected onto a layer of powdered material below, is sufficient to anticipate the claim. Additionally, Burris discloses that the first laser spot may be moved relative to the second laser spot based on a scanning direction of the first and second energy 
	Additionally, it is noted that the claims which are rejected under 102 are apparatus claims, not method claims. The method steps which are recited in claim 11 regarding variation of an angle of a vector extending between fusing and heating beam spots need not be explicitly recited in the prior art, as they constitute functional language. Rather, the prior art apparatus must only be capable of performing the functions recited in the claim. The Examiner asserts that Burris, teaching that the fusing and heating beams may be shifted in position relative to one another through manipulation of focusing systems and/or actuatable positioning systems (see Burris: [0064], L 28-34; [0093], L 24-27), would be capable of, or adapted to performing the claimed functional limitation.
	Regarding Applicant's argument that Burris does not suggest variation of an angle of a vector along respective ones of two successive scan lines, the Examiner finds this argument unpersuasive. Burris teaches that the first laser spot may be moved relative to the second laser spot based on a scanning direction of the first and second energy beams. In such an example, focusing systems and/or actuators coupled to lens output optics can be manipulated to shift the position of the energy beam relative to one another ([0093], L 18-27). Burris' teaching that positions may be varied based on scanning direction would meet this limitation.
	Regarding Applicant's argument that the recited scanning sequences of claims 5-9 result in a critical or unexpected result or benefit, the Examiner respectfully finds this argument unpersuasive. Applicant asserts that the claimed sequences allow the heat flux vector to change between layers, producing a layered structure in which grains in successive layers have a different orientation, disrupting epitaxial grain growth and texture of the microstructure. This, in turn, reduces internal stresses. The Examiner asserts that such a benefit is found in the prior art and may 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
GB 2453945 (“Clark”) – Additive manufacturing method and apparatus utilizing two heat sources, one for forming a melt pool, and another for applying an adjustable heat flux power or distribution
US 2014/0163717 (“Das”) – an additive manufacturing method which uses a control scheme based upon temperature feedback of the workpiece, which may be obtained from a thermal imaging camera
US 2015/0165545 (“Goehler”) – an additive manufacturing method in which energy is applied to the workpiece may be altered and distributed non-uniformly, in particular asymmetrically of eccentrically, over the energy beam section
US 2015/0198052 (“Pavlov”) – an additive manufacturing method in which a laser beam used to melt layers of a component moves along a superimposed oscillation with determined frequency and amplitude
US 9230044 (“McKendrick”) – an additive manufacturing method in which a second energy beam may be controlled to follow a pre-determined path, derived from mathematical modelling of the additive manufacturing process prior to performance of the process

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735